DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/16/2021 has been entered.


Claim Rejections - 35 USC § 112
Claims 6, 32, 35, and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, parent claim 1 requires “a barrier layer comprising an expanded fluoropolymer” but claim 6 states the “barrier layer comprises a copolymer of at least 50 mol% tetrafluoroethylene (TFE).” The scope of the claim is indefinite because it is not clear if claim 6 is intended to describe the expanded fluoropolymer of claim 1 or provide an additional polymer.
Regarding claim 32, parent claim 1 requires “a barrier layer comprising an expanded fluoropolymer” but claim 32 states the “barrier layer is selected from” a group that includes materials other 
Regarding claim 35, parent claim 20 requires “a barrier layer comprising an expanded fluoropolymer” but claim 35 states the “barrier layer is selected from” a group that includes materials other than expanded fluoropolymer, i.e., “polytetrafluoroethylene, densified polytetrafluoroethylene,…fluorinated ethylene propylene, perfluoroalkoxy copolymer resin, polyethylene, polypropylene, polyvinylidene fluoride, polyvinylfluoride, perfluoropropylevinylether, perfluoroalkoxy polymers and combinations thereof.” The scope of the claim is indefinite because it is not clear if claim 35 is intended to describe the expanded fluoropolymer of claim 20 or provide additional polymers.
Regarding claim 38, parent claim 25 requires “a barrier layer comprising an expanded fluoropolymer” but claim 38 states the “barrier layer is selected from” a group that includes materials other than expanded fluoropolymer, i.e., “polytetrafluoroethylene, densified polytetrafluoroethylene,…fluorinated ethylene propylene, perfluoroalkoxy copolymer resin, polyethylene, polypropylene, polyvinylidene fluoride, polyvinylfluoride, perfluoropropylevinylether, perfluoroalkoxy polymers and combinations thereof.” The scope of the claim is indefinite because it is not clear if claim 38 is intended to describe the expanded fluoropolymer of claim 25 or provide additional polymers.

Claim 36 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 36 recites “the barrier layer comprises an expanded fluoropolymer.” Parent claim 25, however, already requires “a barrier layer comprising an expanded fluoropolymer”.
Claim Rejections - 35 USC § 103
Claim(s) 1-3, 6-7, 20-21, 24-26, 29, 31-32, 34-36, and 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chikamori et al. (CA 2,232,617).
Regarding claims 1-3:
Chikamori disclose an elastomer sheet laminate comprising an elastomer sheet 2, a thermoplastic resin film 3, and a stretched (expanded) porous polytetrafluoroethylene (ePTFE) (abstract; p5; p7; Fig. 1). The thermoplastic resin film (corresponds to present tie layer) comprises any thermoplastic resin, including non-fluoropolymer materials such as polyethylene, ethylene-vinyl acetate copolymer, and ethylene-methyl methacrylate (p10-11). The elastomer sheet is fusion bonded to the thermoplastic resin film, i.e., the elastomer partially penetrates the thermoplastic (Id.).
While there is no disclosure that the article is a “molded article” as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”. Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
The examiner submits the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. a molded article, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure which is an article comprising three layers that are identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
Regarding claim 6:
In view of Chikamori’s disclosure of simply “ePTFE” (i.e., without further description of other copolymers), before the effective filing date of the claimed invention, it would have been obvious to one of 
Regarding claim 7:
Elastomers include butyl rubber, chloroprene, etc. (p9).
Regarding claims 20 and 21:
See the rejection of claim 1. As previously noted, elastomer sheet is fusion bonded to the thermoplastic resin film, i.e., the elastomer partially penetrates the thermoplastic. 
Chikamori is silent with regard to the relative amount of the elastomer in the thermoplastic resin sheet.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the relative amounts of elastomer in the thermoplastic resin sheet, including over relative amounts that are “substantially similar [in] degree”, to provide an article having the desired adhesion for a given end use.
Regarding claim 24:
See the rejection of claim 7.
Regarding claim 25 and 26:
See the rejection of claim 1.
Regarding claim 29:
See the rejection of claim 7.
Regarding claims 31-32, 34-36, and 38:
As noted, Chikamori teaches the use of ePTFE.


Claim(s) 1-3, 5-7, 20-21, 23-26, 28-29, 31-32, 34-36, and 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kreidler et al. (US 2004/0220610).
Regarding claims 1-3, 5, and 7:
Kreidler discloses a laminate comprising in order a first porous membrane layer, an open-mesh bonding layer, and a second porous membrane layer [abstract; 0003; 0014]. The membrane layers can 
The bonding layer can comprise non-fluoropolymer materials, including polyethylene, polypropylene, etc. [0032; 0097]. The layer comprises a mesh or other porous structure [0089]. The bonding layer holds the two membrane layers together by extending into the pores of each membrane layer [0023]. In other words, the membrane partially penetrates the bonding layer, therefore an elastomer material used in a membrane would partially penetrate the bonding layer.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to select from the materials disclosed by Kreidler, including selecting a first membrane layer comprising an elastomer and a second membrane layer comprising ePTFE, to provide a laminate according to its description having the properties (e.g., elasticity) desired for a given end use.
While there is no disclosure that the article is a “molded article” as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”. Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
The examiner submits the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. a molded article, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure which is an article comprising three layers that are identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
Regarding claim 6:
In view of Kreidler’s disclosure of simply “ePTFE” (i.e., without further description of other copolymers), before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use high levels of tetrafluoroethylene, including about 100 mol% of tetrafluoroethylene, and thereby achieve the claimed invention.
Regarding claims 20-21 and 23-24:
See the rejection of claim 1. As previously noted, membrane layers at least partially penetrate the bonding layer.
Kreidler is silent with regard to the relative amount of the elastomer in the bonding layer.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the relative amounts of elastomer in the bonding layer, including over relative amounts that are “substantially similar [in] degree”, to provide an article having the desired adhesion for a given end use.
Regarding claim 25-26 and 28-29:
See the rejection of claim 1.
Regarding claim 31-32, 34-36, and 38:
As noted, Kreidler teaches the use of ePTFE.


Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive.

Applicant’s amendments overcome the previous claim objections and rejections under pre-AIA  35 USC 112.

Applicant’s amendments to independent claims 1, 20, and 25 to require the barrier layer to comprise an expanded fluoropolymer overcomes the previous rejections based on Hobson (US 

Applicant argues Chikamori does not teach the penetration of an elastomer material into a non-fluoropolymer material in a molded article as claimed (p14). Applicant argues the reference teaches the opposite because its thermoplastic resin film penetrates the pores of the ePTFE film (p14-15).
While the examiner agrees that Chikamori teaches, e.g., “a heated thermoplastic resin in a molten state is caused to penetrate into the pores [of an ePTFE film] to produce an anchoring effect”, the reference further teaches the thermoplastic resin sheet is fusion bonded to the elastomer sheet as well. The reference repeatedly refers to fusion bonding, but illustrative teachings include where Chikamori provides example terpolymers as the elastomer because they “are easily fusion-bonded to thermoplastic resins” (p10) and a vulcanized rubber sheet to which a “thermoplastic resin film 17 can be easily fusion-bonded” (p22). Therefore, Chikamori discloses fusion bonding the elastomer to the thermoplastic resin sheet, and so discloses the elastomer penetrates into the thermoplastic resin sheet as explained in the current rejection.

The examiner also submits the claimed invention is unpatentable as being obvious over newly cited Kreidler (US 2004/0220610) as explained in the rejections above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787